Citation Nr: 1734956	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  12-31 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to October 1981.  

These matters come to the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Although the Veteran initially filed a claim of entitlement to service connection for PTSD, based upon the evidence of record, the Board has characterized the Veteran's relevant claims as concerning entitlement to service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran's claim to reopen the claim for service connection for PTSD and entitlement to a TDIU rating were previously remanded by the Board in June 2011 for issuance of a statement of the case (SOC).  Thereafter, the Veteran perfected his appeal; however, as discussed below, an additional remand is required.  Therefore, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

A review of the record reveals that additional evidence has been associated with record since the most recent June 2015 supplemental statement of the case (SSOC) that has not yet been reviewed by the agency of original jurisdiction (AOJ).  This newly-associated evidence includes Social Security Administration (SSA) records and VA Vocational Rehabilitation records.  The appellate scheme set forth in 38 U.S.C.A. § 7104 (a) (West 2014) contemplates that pertinent evidence will first be reviewed at the AOJ so as not to deprive the claimant of an opportunity to prevail with a claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

When the AOJ receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case (SOC) or an SSOC, it must prepare an SSOC reviewing that evidence.  38 C.F.R. § 19.31(b)(1) (2016).  Further, when evidence is received prior to the transfer of a case to the Board, an SSOC must be furnished to the Veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31, if the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a) (2016).  There is no legal authority for a claimant to waive, or the AOJ to suspend, this requirement; and in any event, the Veteran has not waived initial AOJ consideration of the evidence discussed above.  38 C.F.R. § 20.1304(c) (2016).  Therefore, the Board has no choice but to remand these claims so that the AOJ can consider the newly associated evidence in the first instance.  

Accordingly, the case is REMANDED for the following action:

Following any additional development deemed necessary, readjudicate the Veteran's claims on appeal with consideration of all additional evidence associated with the claims file since the June 2015 SSOC.  If any claim on appeal remains denied, provide the Veteran and his representative with an SSOC and allow an appropriate time for response before returning the matters to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

